Dismissed and Memorandum Opinion filed November 30, 2006







Dismissed
and Memorandum Opinion filed November 30, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00029-CV
____________
 
CHINELO U. ODENIGWE, Appellant
 
V.
 
CHUKWUMA GEORGE ODENIGWE,
Appellee
 

 
On Appeal from the 247th District Court
Harris County, Texas
Trial Court Cause No. 93-09523
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed on September 13, 2005.  On November 17, 2006,
appellant filed a motion to dismiss the appeal because the case has been
settled. See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 30, 2006.
Panel consists of Justices Anderson, Hudson, and Guzman.